DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 6-8 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Iida (US 20100141405 A1).
Iida discloses a tag reading device comprising: an external interface (fig 3: 81) configured to communicate with a higher-level device; an RFID interface (fig 3: 83 & 84) configured to read tag information from an RFID tag (fig 2: 5); a buffer memory (fig 5: 114) configured to sequentially record the tag information (p44: a buffer area for holding, one after another) read from the RFID tag using the RFID interface; and a processor (fig 3: 82) configured to: extract a commodity code (fig 5: 114) for specifying a commodity from the tag information sequentially recorded in the buffer memory, transmit the commodity code to the higher-level device via the external interface (p36: The inventory data thus generated is input from the radio tag reading device 1 to the POS server., p70).
Regarding claim 7, wherein the RFID tag is coupled to the commodity (see fig. 1, RFID 5 attached to the commodity 4E).
Regarding claim 8, wherein the RFID tag is activated by radio waves (see par. 0036).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-5 and 9-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Iida (US 20100141405 A1) in view of RAIMBAULT (FR 2862406 A1).
Regarding Claim 1, Iida does not disclose updating a transmission start pointer indicating untransmitted tag information in the buffer memory.
RAIMBAULT however discloses updating a pointer indicating tag information (the rank counter (Nrang), and the base station list pointer (Ptr), are set to zero.).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinarily skill in the art to incorporate RAIMBAULT’s teaching in the device of Iida for the purpose of avoiding retransmitting of data and storing duplication of data. Therefore, it would have been an obvious extension as taught by the prior art.
Regarding Claims 2, Iida modified by RAIMBAULT discloses a system and/or a device which includes keyboard for inputting data and to provide commands to the system, to execute clear function would have been obvious in order to remove or delete unwanted data. Furthermore, the modified system disclose a clear button configured to instruct clearing of the tag information recorded in the buffer memory, wherein the processor is configured to clear the buffer memory in response to an input to the clear button (p48: When the power supply key 101 is pushed, the control unit 82 performs an initialization process in Step ST1. As a result, the work areas 111 to 115 of the memory 89 are cleared.).

Regarding Claim 3, with respect to the type of buffer, such limitation is a matter of engineering choice for meeting the specific customer requirement, which, therefore, obvious. The prior art disclose a buffer for storing data.
Regard Claim 4, the RFID through its processor and communication circuit, is in communication with the POS (higher-level device, it is capable of alerting the errors in order to allow the system to operate effectively. 
Regarding Claim 5, the processor is able to notify and/or transmit to the POS all information related to the tags. Iida modified by RAIMBAULT discloses the device according to claim 1 and the system according to claim 10, wherein the processor is configured to determine whether newly acquired tag information is already read tag information as duplicate information, and when the newly acquired tag information is determined to be duplicate information, to not store the newly acquired tag information in the buffer memory (p66, p69: the tag data buffer 114 may be found to store data identical to the tag data acquired from the radio tag 5 (YES in Step ST17). If this is the case, the control unit 82 discards the data in Step ST21, ).
Regarding claims 9-10, Iida modified by RAIMBAULT fails to explicitly disclose a barcode reader attached to the POS system. However, it is common practice to attach a barcode reader to a POS terminals for reading bar coded item information. Therefore, an ordinary artisan would have been motivated to attach a bar code reader to the system Iida as modified RAIMBAULT to read bar coded items. Such modification would make the system more effective by being able to read and process both RFID and bar code information. Therefore, it would have been an obvious extension as taught by Iida as modified by RAIMBAULT.
Regarding claims 11-17, since the structural limitations are as recited and addressed above, the method steps is obtained and, therefore, obvious.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-17 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of copending Application No. 17/080,181 (reference application/ ‘191 Application). Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claimed invention recites similar limitations of the reference application within the same scope. For instance in claim 1 of the current application and in the reference application, the applicant claims:
Application No. 17/082,737
Application No. 17/080,191
A tag reading device comprising: an external interface communicatively coupled to a higher-level device; a radio frequency identification (RFID) interface configured to read tag information from an RFID tag; a buffer memory configured to sequentially record the tag information read from the RFID tag via the RFID interface; and a processor configured to: transmit the tag information sequentially recorded in the buffer memory to the higher-level device via the external interface; and update a transmission start pointer indicating untransmitted tag information in the buffer memory.
A tag reading device comprising: an external interface configured to communicate with a higher-level device; an RFID interface configured to read tag information from an RFID tag; a buffer memory configured to sequentially record the tag information read from the RFID tag using the RFID interface; and a processor configured to: extract a commodity code for specifying a commodity from the tag information sequentially recorded in the buffer memory, transmit the commodity code to the higher-level device via the external interface, and update a transmission start pointer indicating untransmitted tag information in the buffer memory.


Thus, in respect to above discussions, it would have been obvious to an artisan at the time the invention was made to use the teaching of claims 1-16 of the ‘191 Application as a general teaching for a reading device, to perform the same function as claimed in the present invention. The instant claims obviously encompass the claimed invention of the ‘191 Application and differ only in terminology. The extent that the instant claims are broaden and therefore generic to claimed invention of ‘191 Application [species], In re Goodman 29 USPQ 2d 2010 CAFC 1993, states that a generic claim cannot be issued without a terminal disclaimer, if a species claim has been previously been claimed in a co-pending application.
	The obviousness-type double patenting rejection is a judicially established doctrine based upon public policy and is primarily intended to prevent prolongation of the patent term by prohibiting claims in a second patent not patentably distinct from the claims in a first paten. IN re Vogel, 164 USPQ 619 (CCPA 1970). A timely filed terminal disclaimer in compliance with 37 C.F.R. & 1.321(b) would overcome an actual or provisional rejection on this ground provided the conflicting application or patent is shown to be commonly owned with this application. See 37 C>FR> &1.78(d).

	This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAE W KIM whose telephone number is (571)272-5971. The examiner can normally be reached M-F 9:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve Paik can be reached on 5712722404. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DANIEL ST CYR/Primary Examiner, Art Unit 2876